DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-7 are currently amended, Claims 4 and 14-20 are canceled. Claims 8-13 are withdrawn.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/27/21, with respect to the rejection(s) of claim(s) 1-3 and 5-7 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art. 
Specifically applicant was persuasive as the prior art of record failed to explicitly teach a plurality of internal channels as now claimed, teaching only a single channel.
With respect to the 112 b rejections of record, in view of applicant’s amendments, the rejections are all withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 20200031178 A1)
With respect to claim 1, Ishii teaches a container structure for attaching a sensor to a tire (structure 10, composed of rubber base 30 and accommodation case 20, Figs. 1-3), the container structure comprising: a bottom container  configured to be attached to an inner liner of the tire (rubber base 30, Fig. 2); a top container extending from a top of the bottom container and having an insertion space in which the sensor is to be disposed (accommodation case 20, Fig. 2); and a channel part formed on an inner surface of the top container (convex parts 34-37 and grooves 26 and 27),wherein the channel part includes: a plurality of entrances formed at the top container (upper surface grooves 27); and a plurality of internal channels extending from the plurality of entrances along the inner surface of the top container and a bottom of the top container to connect the plurality of entrances to each other (side surfaces grooves 26 and cross groove 25), and wherein at least two of the plurality of internal channels intersects each other on the bottom of the top container (cross groove 25).
(base 30, Shown in Fig. 1 to be disc shape).
With respect to claim 3, Ishii further teaches wherein the top container has an open top (Shown in Figs. 1 and 2).
With respect to claims 5 and 6 Ishii is silent on the method of formation of the channels. However the patentability of the product, the formed container structure, does not depend on its method of formation but rather its structure alone. As such the combination as applied above still teaches a structurally identical product to the claimed one and claims 5 and 6 are still met by the prior art above. 
MPEP 2113 states: [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 20200031178 A1) as applied to claim 1 above, further in view of Barjon (US20200055354A1, of record)
	With respect to claim 7, Ishii fails to explicitly teach wherein the channel part further includes a cooling hole formed through the bottom of the top container and the bottom container, and wherein the cooling hole is connected to the plurality of internal channels such that air flowing inside the container structure through the plurality of entrances cools the inner liner, being silent on a hole connected to the channels. In the same field of endeavor, tire sensor housing, Barjon teaches orifices 21A which connect to internal channels within the container (orifices 21A, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify the container structure as taught above by adding opening which connect to the internal channels in order to allow the areas surrounding the held sensor to be held at the same temperature and pressure conditions as the rest of the tire (P0013). This meets the broadest reasonable interpretation of a “cooling hole” as it would be capable of cooling the container structure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741